Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2021

                                     No. 04-20-00613-CV

                                     Marcos GONZALEZ,
                                          Appellant

                                               v.

     DURANGO MIDRISE, LP, A Texas Limited Partnership d/b/a Hemisview Village,
                                 Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV00649
                         Honorable J. Frank Davis, Judge Presiding

                                            ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. All other pending motions are DISMISSED AS MOOT.

       We order that no costs be assessed against appellant because he is indigent.

       It is so ORDERED on February 24, 2021.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2021.

                                                _____________________________
                                                Michael A. Cruz, Clerk of Court